Case 1:18-cv-06640-DLI-CLP Document 1 Filed 11/20/18 Page 1 of 12 PageID #: 1




Barry H. Evenchick, Esq.
Janie Byalik Esq.
PASHMAN STEIN WALDER HAYDEN, P.C.
Court Plaza South
21 Main Street, Suite 200
Hackensack, NJ 07601
(201) 488-8200

                 UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NEW YORK

Giovanni Tosti                         Civ. Action No. _________________

             Plaintiff,
                                       COMPLAINT AND JURY DEMAND
v.

Silver Star Motors, LLC, and
Michael Cohen

             Defendants.



      Plaintiff, Giovanni Tosti (“Tosti”), by and through his counsel, Pashman

Stein Walder Hayden, a Professional Corporation, by way of complaint against

Defendants, Silver Star Motors (“Silver Star” or the “Dealership”) and Michael

Cohen (“Cohen”), says:

                            NATURE OF THE ACTION

      1.    This is a civil action for damages and other remedies brought by Tosti

against Cohen and the Dealership in connection with defamatory statements that

Defendants made, which resulted in the termination of Tosti’s employment.
Case 1:18-cv-06640-DLI-CLP Document 1 Filed 11/20/18 Page 2 of 12 PageID #: 2




                          JURISDICTION AND VENUE

      2.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332.

      3.     The amount in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between citizens of different states as

required under 28 U.S.C. § 1332(a).

      4.     Venue is proper in this district under 28 U.S.C. § 1391(b) because

Silver Star’s principal place of business is located in New York and the Eastern

District of New York is the judicial district in which a substantial part of the events

giving rise to the claims occurred.

      5.     This Court has personal jurisdiction over Cohen because he is a

resident of New York, and owns and operates Silver Star, whose principal place of

business is located in Long Island City, New York.

                                      PARTIES

      6.     Plaintiff, Giovanni Tosti, is an individual residing at 5875 Collins

Avenue in Miami Beach, Florida.

      7.     Defendant, Silver Star, is a limited liability company organized under

the laws of the State of New York.

      8.     Silver Star’s principal place of business is located at 3411 Northern

Boulevard, Long Island City, New York, 11101.

                                         -2-
Case 1:18-cv-06640-DLI-CLP Document 1 Filed 11/20/18 Page 3 of 12 PageID #: 3




      9.     Michael Cohen is an individual, who, upon information and belief,

resides at 49 Rolling Hill Lane, Old Westbury NY, 11568.

      10.    Michael Cohen is the owner of Silver Star, and during the relevant

time period, Giovanni Tosti was employed as the general manager of Silver Star.

                           FACTUAL BACKGROUND

      11.    In or around October of 2010, Cohen, through a mutual acquaintance,

approached Tosti about the possibility of hiring him to oversee, manage, and run a

Mercedes Benz dealership in Long Island City, New York that Cohen owned.

      12.    Apparently the Mercedes Benz dealership was struggling, and Cohen

desperately needed assistance to turn it into a profitable venture.

      13.    At the time that Cohen first approached Tosti, Tosti was working as a

manager at a Lexus dealership in Boston and earning about $600,000 per year.

      14.    Although Tosti was satisfied with his job and salary at the Lexus

dealership, he reluctantly agreed to meet with Cohen. During the meeting with

Tosti and his wife, Cohen stated that he had invested all of his money in Silver Star

but did not know how to successfully operate a car dealership and had hoped to

bring Tosti on board to make the business viable. Tosti had extensive experience

in the field and Cohen knew that hiring Tosti would help ensure that his business

would flourish.




                                         -3-
Case 1:18-cv-06640-DLI-CLP Document 1 Filed 11/20/18 Page 4 of 12 PageID #: 4




         15.   Cohen promised that if Tosti came on board, he would make it worth

his time and effort and would compensate him handsomely. Tosti expressed to

Cohen that although he would be willing to relocate to New York to be closer to

his children, his main concern was retirement, and he needed to be absolutely

certain that he would be taken care of after retiring. At that time, Tosti was 55

years old and earning $600,000 per year, so he would only make the move to a

place that could guarantee his future.

         16.   The parties agreed on an initial salary of $480,000 and six percent of

the net profit for the first $2,000,000 net and 10 percent after that, plus benefits, a

demo car, gas and expenses. This was significantly less than what Tosti had made

at the Lexus dealership, and the cost of living in New York was considerably more

than in Boston.

         17.   In addition, Tosti had to relocate his wife and son at a later date

because his son had to finish the school year in Boston. As a result, Tosti had to

pay for two homes in the meantime.

         18.   Tosti made clear that he would take the job only if he was promised a

“golden parachute” to retire – he absolutely needed a payout for his retirement

years.

         19.   Cohen listened carefully, said that he understood, and assured Tosti

that he and his family would be taken care of.

                                           -4-
Case 1:18-cv-06640-DLI-CLP Document 1 Filed 11/20/18 Page 5 of 12 PageID #: 5




      20.    Based upon Cohen’s assurances, Tosti relocated to New York, and

joined Silver Star Motors as its general manager.

      21.    Prior to commencing employment, Tosti went to pick up his company

car. Cohen provided him with a loaner car, which Tosti assumed was only

temporary. However, after a few weeks, Tosti asked for his company car – i.e., a

demo car with dealer plates. Cohen responded that he and the other employees all

drove loaner cars. Tosti advised that this was against Mercedes Benz’s policy and

that loaner cars were to be used solely for service customers. Tosti did not believe

it was ethical to drive a car that Mercedes subsidized for a different purpose. As

such, Tosti insisted on a demo vehicle with dealer plates.

      22.    Tosti became the only employee of Silver Star that drove a dealer

plated demo car while everyone else, including Cohen’s family members, friends,

and other employees continued to drive loaner cars. Cohen continued to let

Mercedes Benz subsidize those cars and, upon information and belief, falsified

records. Tosti refused to participate in those acts.

      23.    Tosti began his employment at Silver Star in February, 2011.

      24.    Over the course of the next several years, the business flourished.

Under Tosti’s management, the dealership saw tremendous growth both in size and

profit, and received a terrific customer service index. The dealership went from

ranking in the 40's in the Eastern Region in sales to number 5 in the Eastern

                                         -5-
Case 1:18-cv-06640-DLI-CLP Document 1 Filed 11/20/18 Page 6 of 12 PageID #: 6




Region under Tosti’s management. Silver Star went from selling 750 cars a year to

approximately 2500 cars a year. It became one of the fastest growing Mercedes

Benz dealerships in the country.

      25.    Cohen continually praised Tosti for his dedication and performance,

and Tosti’s annual salary grew from $480,000 to $800,000.

      26.    Cohen advised Tosti that he did such a tremendous job building the

business that it went from $19 million that he paid for it to being worth over $90

million. Cohen even had an offer to purchase the Dealership for $90 million.

      27.    Tosti expressed his disappointment at the prospect of the Dealership

being sold and told Cohen that he had planned to continue building the business so

that he can have the retirement package that the parties had discussed before he

started. Cohen said he supported Tosti expanding the dealership and would honor

his retirement plan. Cohen again assured Tosti that he would take care of him

given how much he had done for the business.

      28.    Over the next several years, the dealership continued to grow. Silver

Star, under Tosti’s oversight, was constructing a ten-story building which would be

used as a showroom and residential building. More cars were sold every day, and

the business continued to prosper.




                                        -6-
Case 1:18-cv-06640-DLI-CLP Document 1 Filed 11/20/18 Page 7 of 12 PageID #: 7




      29.    Tosti continued working day and night to ensure the success of the

business. He rarely ever took sick or personal days, and put all his time and energy

into building the business.

      30.    Approximately a year ago, sometime in 2017, a Mercedes Benz

service representative came to Silver Star and advised that the Dealership had a

high warranty index as compared to the rest of the country.

      31.    Cohen had a meeting with Tosti and other employees, the service

manager and parts and service director, and asked about how to fix the problem.

One of the employees suggested that Silver Star put in smaller claims to offset the

high suspension claims.

      32.    Tosti advised that the Dealership should not do anything and thought

it would be prudent only to make sure that existing claims were legitimate. If they

were, then nothing should be done. Tosti explained that New York has an

excessive amount of potholes and bad roads which is why more suspension work

was being done.

      33.    Cohen disagreed with Tosti and told the other Dealership employees

to falsely report the existence of smaller claims. The employees obliged

(excluding Tosti), and the Dealership’s warranty index was lowered.

      34.    Approximately six months after its first visit, Mercedes Benz sent in a

team of warranty auditors to audit Silver Star’s warranty department.

                                        -7-
Case 1:18-cv-06640-DLI-CLP Document 1 Filed 11/20/18 Page 8 of 12 PageID #: 8




      35.    Mercedes Benz alleged that the Dealership had submitted false

warranty claims for small claims. Cohen acted innocently and blamed another

employee. Cohen then caused that employee to be fired, claiming that someone

had to be a “sacrificial lamb.”

      36.    In May, 2018, Mercedes Benz again visited the Dealership, this time

to conduct an audit of the loaner cars. When Mercedes representative began to

question Tosti about certain cars that were never loaned to service customers but

were instead driven by Cohen’s family, friends, or other employees, Cohen asked

Tosti to lie to cover up what he had done.

      37.    Tosti advised Cohen that he refused to lie and participate in Cohen’s

scheme to defraud Mercedes. Tosti reminded Cohen that the parties had discussed

the issue at the commencement of his employment and that Tosti insisted on a

demo car with dealer plates for precisely this reason. Mercedes paid for loaner

cars that were not being used as loaners, and Tosti wanted nothing to do with it.

      38.    From that point on, the parties’ relationship changed, as did the

dynamics at work. Cohen was no longer complimentary of Tosti, often criticized

him, and created an unpleasant working environment for Tosti. Nevertheless Tosti

continued to work ethically and dutifully as he always had.

      39.     In July, 2018, representatives from Mercedes Benz returned to

conduct a more extensive audit of Silver Star’s warranty process. Cohen again

                                        -8-
Case 1:18-cv-06640-DLI-CLP Document 1 Filed 11/20/18 Page 9 of 12 PageID #: 9




instructed Tosti to go through the files and “clean them up” - i.e., falsify the

warranty records. Tosti again refused to participate in Cohen’s scheme. Cohen

then instructed other Dealership employees to “clean up” the records.

      40.     On August 6, 2018, the day before Tosti was due to leave for

vacation, Cohen called him into his office and stated “it is time to end our

relationship.” When Tosti prodded further, and inquired how he could be fired

after all that he had done for the business, Cohen replied that he had no choice.

      41.    Tosti asked what Cohen meant that he had no choice, and after some

further inquiry, asked if Mercedes Benz was putting pressure on him to fire Tosti.

Cohen admitted that it was.

      42.    Tosti then asked whether Cohen told the representatives at Mercedes

Benz that the claims they had been investigating concerning warranty issues and

loaner cars was Tosti’s fault rather than his own. Cohen did not deny it.

      43.    Cohen falsely identified Tosti to representatives of Mercedes Benz as

the culprit of the problems that Mercedes had uncovered and then, in order to

convince Mercedes that the problem had been eradicated, Cohen fired Tosti.

      44.    Cohen gave Tosti just one month severance pay, and otherwise failed

to honor any commitment to provide Tosti with post-termination benefits.

Unremarkably, given Tosti’s termination, he also did not reap the benefits of the

“golden parachute” retirement that Cohen had promised him.

                                         -9-
Case 1:18-cv-06640-DLI-CLP Document 1 Filed 11/20/18 Page 10 of 12 PageID #: 10




      45.    Tosti’s decade of hard work and loyalty was rewarded with an

unwarranted termination -- all because Cohen needed another “sacrificial lamb” to

blame for his own misconduct.

                                CAUSE OF ACTION

                 COUNT I (Defamation and Defamation per se)

      46.    Tosti repeats and restates each and every allegation in the preceding

paragraphs as if fully set forth at length herein.

      47.    Cohen made defamatory statements of fact concerning Tosti, which

were false, and which were communicated to third persons.

      48.    Specifically, Cohen told representatives of Mercedes Benz that Tosti

falsified records and/or engaged in other wrongdoing in connection with the

fraudulent warranty claims and loaner car issues that Mercedes Benz had

investigated at Silver Star.

      49.    The statements made by Cohen were knowingly false, or alternatively,

were made with reckless disregard for the statements’ truth or falsity, as Cohen,

along with other Silver Star employees, were the ones that engaged in the

misconduct which he blamed on Tosti.

      50.    Cohen’s defamatory statements of fact have caused Tosti to suffer

damages. Indeed, after attributing fault to Tosti for the claims that were the subject




                                         - 10 -
Case 1:18-cv-06640-DLI-CLP Document 1 Filed 11/20/18 Page 11 of 12 PageID #: 11




of Mercedes Benz’s audit of Silver Star, and to appease Mercedes Benz that the

problem was resolved, Cohen terminated Tosti’s employment.

        51.    At the time of his termination, Tosti was over 60 years old and was

just a few years away from retirement.

        52.    Cohen’s statements were defamatory per se in that they injured Tosti

in his trade, business or profession.

        53.    As a direct and proximate result of Cohen’s comments, Tosti has

suffered and will continue to suffer, among other things, significant harm to his

good names and reputation, mental anguish, and emotional distress.

        54.    Tosti’s termination also significantly limits his employability and

causes him to be unable to obtain appropriate employment at another dealership

with comparable compensation and retirement package that he was promised at

Silver Star.

        55.    Cohen’s conduct was willful, wanton, egregious, and outrageous, and

as a result, Tosti has and will continue to suffer injury, damages, and irreparable

harm.

        56.    As an employee and owner of Silver Star, Cohen’s defamatory

statements fell within the scope of his employment and duties as an owner. Cohen

had authority to act on behalf of Silver Star and his statements to Mercedes Benz

were made within the discretion afforded to him by virtue of his position and were

                                         - 11 -
Case 1:18-cv-06640-DLI-CLP Document 1 Filed 11/20/18 Page 12 of 12 PageID #: 12




made in the course of him discharging his duties. Consequently, Silver Star is

liable for the defamatory statements made by Cohen.

      WHEREFORE, Tosti seeks judgment against Defendants as follows:

      a. Damages for lost wages, benefits and other compensation, plus interest

         thereon;

      b. Punitive damages;

      c. Equitable relief, including but not limited to reinstatement, as the court

         deems appropriate;

      d. Attorneys’ fees and costs;

      e. Such other and further relief as the Court may deem equitable and just.

                                JURY DEMAND

      Plaintiff hereby demands a trial by jury on each and every issue so triable.

                                      PASHMAN STEIN WALDER HAYDEN
                                      A Professional Corporation
                                      Attorneys for Plaintiff
                                      Giovanni Tosti

Dated: November 20, 2018              By: /s/ Barry H. Evenchick
                                      BARRY H. EVENCHICK

                                      Court Plaza South
                                      21 Main Street – Suite 200
                                      Hackensack, New Jersey 07601
                                      (201) 488-8200
                                      bevenchick@pashmanstein.com




                                       - 12 -
